DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on 1/19/22 and IDS filed on 10/16/20 and 11/11/21. Claims 1-13 and 15-16 are pending in the application.
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 1/19/22 is acknowledged. The traversal is on the ground(s) that the claims have been deemed novel and inventive in the international stage.  This is not found persuasive because as explained in detail in  the restriction requirement dated 11/19/21 claim 1 is obvious over the combination of WO 2017/071915 (‘915) and US 2018/0000718 (‘718).
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/19/22.
Applicants are notified that election of species is withdrawn.
	Claims 1-11 and 15-16 are examined in the application.
Claim Objections
Claims 7-9 are objected to because of the following informalities:  
The following enumerated reasons apply:
1.Claim 1 recites “ deposition polymer” and not “deposition polymer(s) “. In order to be consistent “ amendment to “ deposition polymer “ is suggested.

3. To be consistent with claim 7, deletion of “(s)” is suggested for  guar hydroxy propyl trimonium chloride (s),in claim 8. 
4. Claim 9 would read better by deleting parenthesis under “ by weight based on total weight of the composition”. Applicants Attention is drawn to claims 2, 6, 8 and  11 which does not have parenthesis.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following enumerated reasons apply:
Claims 2-4 lack antecedent basis for “ the emulsified silicone” since claim 1 recites “pre-formed emulsified silicone”.
Claim  7 lacks antecedent basis for “the deposition polymer(s)” since claim 1 recites “ cationic deposition polymer”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2009/0197784 (‘784) and US 2008/0096786 (‘786) and US 2018/0000718(‘718).

The difference between US ‘784 and instant application is US ‘784 does not teach claimed cationic conditioning polymer and claimed  suspending agent of claim 10.
US ‘786 teaches claimed shampoo compositions and at ¶¶ [ 0017-0027] teaches claimed cleansing surfactant (claimed ingredient (d)) and  at ¶¶ [0029, 0034, 0040 and 0048] teaches claimed deposition polymer, which is guar trihydroxy propyl trimonium chloride and the charge density is 0.9-1.8 meq/g and teaches at ¶¶ [0050-0053] claimed co-surfactant, which is claimed 
 
    PNG
    media_image1.png
    353
    519
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    417
    461
    media_image2.png
    Greyscale

Thus US ‘786 teaches the limitation of claims 10-11. The amount of suspending agent claimed in claim 11 is same to that disclosed in US ‘786. US ‘786 teaches, claimed suspending agents of claim 10 and “ethylene glycol distearate” exemplified in US ‘784 are functional equivalents.
US ‘718 teaches hair cleansing conditioners and under abstract teaches claimed conditioning polymer which is homopolymer of (3-acrylamidopropyl) trimethyl ammonium
chloride and under formulations 1-4 exemplifies claimed conditioning polymer which is
homopolymer of (3-acrylamidopropyl) trimethyl ammonium chloride (see abstract and [0005]). The amount taught by US ‘718 is 0.0001-20% and this overlaps with claimed 0.2 to 1.5% of claim 9.  See also examples.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the  exemplified composition of US '784 having the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619